[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The defendants Town of New Canaan, Environmental Commission of the Town of New Canaan, and Briggs Geddis (the "Defendants") have made a "Motion for Modification/Clarification" of the court's memorandum of decision dated February 19, 1998. More specifically, the defendants wish to have the court clarify whether it intended to include the existing "playscape" in the first of its temporary orders, that "the defendant Town of New Canaan is enjoined from using that part of the playing field which lies to the east of the former tree line."
The court, neither in its deliberations nor in its memorandum made any distinction between the playing field as a whole and that part of it designated as the "playscape". Thus, all use of the premises lying to the east of the former tree line was intended to be enjoined.
The defendants, however, also seek a modification of the order, asking the court specifically to exclude the existing playscape from the order. Counsel for the defendants represented that it would impose a hardship on the school children if the playscape was not usable during the remaining course of these proceedings.
Firstly, the very reason for the court's orders is the fact that all of the work performed pursuant to the "permit" was found to be in violation of the law, and the court cannot allow defendants the use of the offending property. Secondly, the defendants were made well aware that any work performed subsequent to the institution of this lawsuit was done at their peril.
The court is aware that temporary measures will have to be taken by the school authorities to accommodate the children. CT Page 3800 However great the utilitarian purpose of the area in question, it remains in violation of the law, and it cannot be enjoyed while that violation exists. The court is equally aware that if the timetable envisioned by the court is adhered to, the deprivation will be of relatively short duration. Indeed, how long that deprivation continues lies fully within the control of the defendants themselves.
The defendants Motion for Modification/Clarification is denied. The defendants filed two further motions dated March 9, 1998, Motion to Reargue (# 156) and Motion for Extension of Time to Appeal (# 155), both of which motions are also denied.
So Ordered.
D'ANDREA, J.